Motion Granted; Appeal Dismissed and Memorandum Opinion filed December
31, 2019




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00866-CV

                        SHO MUHAMMAD, Appellant

                                        V.

                         GEORGE GILLUM, Appellee

               On Appeal from County Civil Court at Law No. 2
                            Harris County, Texas
                      Trial Court Cause No. 1142083


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed October 21, 2019. On December 16,
2019, the parties filed an agreed motion to dismiss the appeal “without prejudice.”
The Texas Rules of Appellate Procedure speak only of a dismissal of an appeal;
neither “with prejudice” nor “without prejudice” is appended to the word
“dismissal.” See Tex. R. App. P. 42.1. We construe the motion as one for voluntary
dismissal under Texas Rule of Appellate Procedure 42.1(a)(1). So construed, the
motion is granted, and the appeal is dismissed.

                                  PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.




                                          2